Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 12/01/2021 in response to the Office Action of 9/2/2021 is acknowledged and has been entered.  Claims 1-2 ,6-7, 9-15 are pending. Claim 15 is newly added. Claims 13-14 are withdrawn.  Claims 1, 2, 12 have been amended.  Claims 3-5 and 8 have been cancelled.  
Claims 1-2, 6-7, 9-12 and 15 are pending and examined.in view of the elected species.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, has been amended to recite the phrase "wherein said detecting a capsid polypeptide comprises capturing at least one capsid polypeptide to a solid surface by means of a capture compound, wherein the capture compound is an antibody  wherein the at least one capsid polypeptide is selected from the group consisting of VP1, VP2, VP3and a combination thereof ." which renders the claim indefinite because it is unclear whether the scope is limited to an antibody that  binds a mixture of VP-1, VP-2, VP-3 or the antibody is a mixture of 3 antibodies each specific to a polypeptide absent a specific binding limitation and is therefore it is not clear as to what elements applicant intends as within the metes and bounds of the claimed method/process invention.   Claim 1 is included in the rejection as being the base claim.  Appropriate correction and clarification is needed. 
Claim 12 has been amended to recite a method for pre-processing a sample from a subject for detection of a capsid polypeptide of a non-enveloped virus, comprising contacting said sample with a base and a reducing agent, wherein said contacting said sample with a base comprises incubating said sample at a pH of at least 10.5, wherein said detecting said capsid polypeptide comprises detecting said capsid polypeptide in a sandwich immunoassay. 
The scope of the claim is vague as it is it recites  said detecting said capsid polypeptide comprises detecting said capsid polypeptide in a sandwich immunoassay while the claim does not recite the active step of detecting.   While an intended purpose of the method is recited in the preamble i.e. for detection of a capsid polypeptide of a non-enveloped virus, it is not clear as to whether wherein said detecting said capsid polypeptide comprises detecting said capsid polypeptide in a sandwich immunoassay relates to the intended purpose or a step of detecting is required by the claims.   Appropriate correction an clarification is needed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-2, 6-7, 9-12 and 15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Claims are broadly drawn to a method for detecting a capsid polypeptide of a non-enveloped virus in a sample from a subject comprising a) contacting said sample with a base, wherein said contacting said sample with a base comprises incubating said sample at a pH of at least 10.5; and (b) detecting a capsid polypeptide of said virus in said sample, wherein said detecting said capsid polypeptide comprises detecting said capsid polypeptide in a sandwich immunoassay, wherein said detecting a capsid polypeptide comprises capturing at least one capsid polypeptide to a solid surface by means of a capture compound, wherein the capture compound is an , wherein the at least one capsid polypeptide is selected from the group consisting of VP1, VP2, VP3, and combinations thereof (claim 2) wherein said detecting a capsid polypeptide comprises detecting at least one of the viral VP1, VP2, and VP3 capsid polypeptides, wherein said non-enveloped virus is Primate erythroparvovirus 1 (claim 15), to a  method for pre-processing a sample from a subject for detection of a capsid polypeptide of a non-enveloped virus, comprising contacting said sample with a base and a reducing agent, wherein said contacting said sample with a base comprises incubating said sample at a pH of at least 10.5, wherein said detecting said capsid polypeptide comprises detecting said capsid polypeptide in a sandwich immunoassay.  
Inherent to the genus “sandwich immunoassay” is using a genus of capture and detector antibody binding compound capable specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide (elected species) under the claimed conditions, with sufficient affinity to allow for detection. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics when coupled with a known or disclosed structure/function correlation, methods of making the claimed product, or any combination thereof.  
The specification fails to provide sufficient specific structural or physical information so as to define a genus of a capture antibody genus having the desired binding properties i.e. binding to all capsid polypeptides or binding to at least one capsid polypeptide is selected from the group consisting of VP1, VP2, VP3, and combinations thereof (claim 2)  from any and all non-enveloped viruses in a sample contacted/treated  to the genus “base” at a pH higher than 10.5 or in a sample contacted/treated  to the genus “base” at a pH higher than 10.5 and the genus reducing agent  (claim 12)    wherein the capture compound and/or detector compound is a binding compound specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide(elected species) 
The specification discloses “detecting” refers to detecting at least one feature wherein a usable feature facilitates the differentiation of a capsid polypeptide from other chemical compounds present in a sample, wherein the feature is preferably an immunological feature. (page 7 last paragraph).   Further the specification discloses capture compound and/or detector compound is an antibody, in particular a monoclonal antibody (page 9 first paragraph)and wherein the binding compound specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide refers the binding compound binds to an epitope of a capsid polypeptide not denatured by alkaline treatment and not binding to a conformational epitope (page 9, lines 15-27) and wherein binding specifically indicates that other compound/biomolecules present in the sample do not significantly bind to the binding compound, wherein the level of binding of a binding compound to a compound other than the analyte results in a binding affinity which is at most 10% or less or 1% or less (page 9 last paragraph).  Adding to the variability is the genus “sample” in combination with the genus “base” that encompasses all chemical components of all samples, biological fluids that are denatured with any base and cross react with any antibodies that are encompassed by the genus capture and detecting antibodies that are encompassed by “sandwich immunoassay”.  
However, the specification fails to provide sufficient specific structural or physical information so as to define a genus of binding antibodies capture and/or detection that can  differentiation of a capsid polypeptide from other chemical compounds present in a sample as required by the genus “detecting” and wherein other compound/biomolecules present in the sample do not significantly bind to the binding compound as defined by “specifically binding” i.e. compound specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide referring to the binding compound binds to an epitope of a capsid polypeptide not denatured by alkaline treatment and not binding to a conformational epitope, wherein the level of binding of a binding compound to a compound other than the analyte results in a binding affinity which is at most 10% or less or 1% or less .   
The specification discloses the binding compound is identified as specifically binding to alkaline treated capsid polypeptide is binding in step a2 (page 16 line 9) is not significantly different than binding in step b2 (page 16 line 13).  The specification discloses the binding compound is identified as specifically binding to alkaline treated capsid polypeptide and to non-alkaline treated capsid if binding in step a2 is significantly higher than binding in step b2.  As seen in table 1, when alkaline denatured mixtures of VL1 and 2 (VLP) compete with native solid phase VLP, the antibody the binding is not significantly different for 4 antibody clones 2.061; 2.068; 2.081 and 2.106 and there is  increased binding (higher inhibition) for 3 of the 4 antibody clones i.e. .068; 2.081 and 2.106.  While the specification discloses 3 or 4 antibody clones 2.061; 2.068; 2.081 and 2.106 (table 1) that can specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide, wherein capsid polypeptide is VLP1 and VLP2 or only VLP2, (the specification is nor clear) in a sample treated with NaOH with a pH 11.8 and 13.2 during the sample treatment and a pH 9 and 7.2 during the antibody binding (table 2) in an unspecified sample, wherein DTT is added in a separate reagent these are not a representative number of species falling within the scope of the genus of the claimed binding “capture antibodies” binding to all capsid polypeptides or binding to at least one capsid polypeptide is selected from the group consisting of VP1, VP2, VP3, and combinations thereof (claim 2)  from any and all non-enveloped viruses in a sample contacted/treated  to the genus “base” at a pH higher than 10.5 or in a sample contacted/treated  to the genus “base” at a pH higher than 10.5 and the genus reducing agent  (claim 12) wherein the capture compound and/or detector compound is a binding compound specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide(elected species.).  Furthermore, the specification fails to disclose any antibodies that can bind as claimed in a sandwich immunoassay  at a pH of 10.5 or more.  In  addition, the specification is devoid of any teachings regarding any of the antibodies of table 1  can bind VL3 or any VL1  VL2 and VL3 combination that include VP3.   Further there is not disclosure  of any antibody including th3 antibodies of table 1, that can bind the combination of the 3 capsid polypeptides i.e. VP1 +VP2+VP3  as claimed. 
The specification provides no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”. In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  
In addition, the genus non-enveloped virus is broad and VP3 is not present in all viruses, as for example Parvovirus B19 does not comprise VP3. 
Further, the specification has not disclosed and the prior art does not teach how to predict the structure of a genus of binding compounds antibodies that can detect a capsid polypeptide based on a usable feature  from other chemical compounds present in a sample as required by the genus “detecting” using binding/detecting  antibody compound specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide in a sandwich immunoassay in any and all samples treated with the broadly claimed genus “base” and wherein capture compound is an anti-VP 1, anti-VP2, anti-VP3 antibody.    Turning to the only disclosed 4 antibodies clones as species, it is noted that generating antibodies against capsid polypeptide VP2, is known in the art as cited below.  However, the instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus.  The interaction of the antibody binding domain with antigen had been well characterized by the mid-1990's.  For example, E. A. Padlan in 1996 reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen.  E. A. Padlan, Adv Prot Chem 49:57-133; 1996 (PTO-892).  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope).  While a crystal of an antibody bound to its antigen provides a detailed description of the residues that make up the epitope and the paratope, other techniques were used in the art to approximate the epitope.  Some of these techniques are illustrated by Corada et al., Blood, 2001; 97:1679-84 (PTO-892).  Corada used recombinant fragments of the antigen and peptide scanning to map a panel of antibodies to the antigen VE-cadherin.  E.g., page 1682 “Identification of binding epitope of VE-cadherin mAbs.” Sometimes these approaches yielded a highly defined epitope.  For example, mAb "BV6” was mapped to a peptide sequence of six linear residues in EC3.  Table 1 and Figure 6.  In other cases, fragment and peptide analysis indicated only a general binding site.  For example, mAb “BV9” could only be shown to be dependent upon both domain EC3-EC4 for its binding, suggesting a non-linear, conformational epitope.   
One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function alone does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is.  
Based on the state of the prior art, a disclosure of 4 monoclonal antibody clones would not permit a skilled artisan to envision the genus of binding/detecting compounds comprising structural features of a genus with claimed function for detecting a capsid polypeptide in a sample treated with any compounds encompassed by the genus base. 
Since one of skill in the art can reasonably conclude that applicant was not in possession of such broad genus, thus the reagent claims relaying on said genus are also not adequately described. 
When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).  Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Neither the exemplary embodiments nor the specification’s general method appears to describe structural features, in structural terms that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”. As applicant provides no description or guidance for what structure( s )/fragment( s) is( are) necessary and sufficient for function of the instant intact unmodified protein(s) itself, the specification does not describe usable fragments of the protein( s).
The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Response to applicant arguments 
In response to applicant argument that there is a presumption that an adequate written description of the claimed invention is present when the application is filed, The Federal Circuit has expressly rejected the “argument that the written description requirement . . . is necessarily met as a matter of law because the claim language appears [in the same words] in the specification.”
“The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.  See Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002.  In this case Based on the state of the prior art, a disclosure of 4 monoclonal antibody clones would not permit a skilled artisan to envision the genus of binding/detecting compounds comprising structural features of a genus with claimed function for detecting a capsid polypeptide in a sample treated with any compounds encompassed by the genus base.  In response to applicant argument that all of the monoclonal antibody clones of table 1 are usable, it is noted that the instant specification teaches away from such assertion. Instead, the specification discloses the binding compound is identified as specifically binding to alkaline treated capsid polypeptide is binding in step a2 (page 16 line 9) is not significantly different than binding in step b2 (page 16 line 13).  The specification discloses the binding compound is identified as specifically binding to alkaline treated capsid polypeptide and to non-alkaline treated capsid if binding in step a2 is significantly higher than binding in step b2.  As seen in table 1, when alkaline denatured mixtures of VL1 and 2 (VLP) compete with native solid phase VLP, the antibody the binding is not significantly different for 4 antibody clones 2.061; 2.068; 2.081 and 2.106 and there is  increased binding (higher inhibition) for 3 of the 4 antibody clones i.e. .068; 2.081 and 2.106.  While the specification discloses 3 or 4 antibody clones 2.061; 2.068; 2.081 and 2.106 (table 1) that can specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide, wherein capsid polypeptide is VLP1 and VLP2 or only VLP2, (the specification is nor clear) in a sample treated with NaOH with a pH 11.8 and 13.2 during the sample treatment and a pH 9 and 7.2 during the antibody binding (table 2) in an unspecified sample, wherein DTT is added in a separate reagent these are not a representative number of species falling within the scope of the genus of the claimed binding “capture antibodies” binding to all capsid polypeptides or binding to at least one capsid polypeptide is selected from the group consisting of VP1, VP2, VP3, and combinations thereof (claim 2)  from any and all non-enveloped viruses in a sample contacted/treated  to the genus “base” at a pH higher than 10.5 or in a sample contacted/treated  to the genus “base” at a pH higher than 10.5 and the genus reducing agent  (claim 12) wherein the capture compound and/or detector compound is a binding compound specifically binding to alkaline-treated capsid polypeptide and non-alkaline-treated capsid polypeptide(elected species.).  Furthermore, the specification fails to disclose any antibodies that can bind as claimed in a sandwich immunoassay  at a pH of 10.5 or more.  In  addition, the specification is devoid of any teachings regarding any of the antibodies of table 1  can bind VL3 or any VL1  VL2 and VL3 combination that include VP3.
Claim Rejections - 35 USC § 112
Claims 1-2, 6-7, 9-12 and 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  Claim is includes as the base claim.  Claims reciting a sandwich immunoassay  require both capture and detection antibody antibodies for detecting a capsid polypeptide of a non-enveloped virus wherein the sample has been incubated at a pH of at least 10.5;  The disclosure does not enable one of ordinary skill in the art to practice the invention without a capture and a capture and detector antibody wherein the capture and detector antibodies capture compound and/or detector compound is a binding compound specifically binding to (i) alkaline-treated at a pH 10.5 or more, capsid polypeptide at a pH 10.5 or more, or to (ii) alkaline-treated capsid polypeptide at a pH 10.5 or more and non-alkaline-treated capsid polypeptide. which is/are critical or essential to the practice of the invention since  but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive.  While a sandwich immunoassay requires a capture and detection antibody, the disclosure does not enable one of ordinary skill in the art to practice the invention without a capture and a capture and detector antibody wherein the capture and detector antibodies capture compound and/or detector compound is a binding compound specifically binding to (i) alkaline-treated at a pH 10.5 or more, capsid polypeptide at a pH 10.5 or more, or to (ii) alkaline-treated capsid polypeptide at a pH 10.5 or more and non-alkaline-treated capsid polypeptide. which is/are critical or essential to the practice of the invention since  but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art areas such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Yuan et al (2000;IDS Reference) as evidenced by Laemmli SDS loading Buffer 2007, retrieved from https://www.scbt.com/p/2x-laemmli-sample-buffer) or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Yuan et al in view of Laemmli SDS loading Buffer 
Claim 12 has been amended to recite  a method for pre-processing a sample from a subject for detection of a capsid polypeptide of a non-enveloped virus, comprising contacting said sample with a base and a reducing agent, wherein said contacting said sample with a base comprises incubating said sample at a pH of at least 10.5. wherein said detecting said capsid polypeptide comprises detecting said capsid polypeptide in a sandwich immunoassay.
Claim interpretation: The newly added limitation related to the intended use i.e. a method for pre-processing a sample from a subject for detection of a capsid polypeptide of a non-enveloped virus in a sandwich immunoassay.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Yuan et al. teach throughout the publication an especially in Fig. 6  a method for preprocessing a sample comprising incubating  sample comprising purified full and empty capsids at a pH of at least 10.5.and detecting at least one of VP1, VP2, VP3 by SDS Gel electrophoresis (Fig 6C).and loading the sample for SDS-PAGE.  The loading sample for  the SDS PAGE also known as the Laemmli buffer comprises a reductant i.e. 2-mercaptoethanol or DTT as evidenced by Laemmli SDS loading buffer that is based on the method of Laemmli known since 1970 (Laemmli SDS loading Buffer).  In the alternative, It would have been prima facie obvious, before the effective filing of the claimed invention, to one of ordinary skill in the art would have been able to make the Laemmli buffer comprising a reductant or purchase it as the recipe is known since 1970 and the buffer is commercially available as disclosed in  Laemmli SDS loading Buffer.  One would be motivated to include a reductant to minimize aggregate formation for improving the detection.  
As the prior art method teach the step and components of the instant claim, it necessarily teach the intended uses as evidenced by the instant specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 6-7, 9-11, 15 are rejected under 35 U.S.C. 102(a)(1)) are  rejected under 35 U.S.C. 103 as being unpatentable over JP2008145181 in view of Yuan et al (2000;IDS Reference).

JP2008145181 discloses a parvovirus B19 antigen test comprising treating the sample with an acid or denaturing agent to increase the reactivity of the antigen, wherein the denaturant is a guanidine salt [399](page 10) and detecting the B19 antigen using sandwich ELISA i.e. a immobilized anti-parvovirus antibody and a labeled anti-parvovirus antibody[295],[623], wherein the antigen is for example VP1, vP2 [975 (page 24), wherein the antigen can be a dingle or mixture of proteins [1095] page 25.  Labeled antibody can be a polyclonal or monoclonal antibody [1031 page 25, [1056]page 26, wherein the label can be acridinium for luminescence detection. Incubation can be for 18 min at 37C [1374] page 33.  
JP200814518 is silent regarding the denaturant is NaOH ph higher than 10.5. 
Yuan et al teach throughout the publication an especially in Fig. 6 detecting a capsid polypeptide as for example VP1, 2 or 3  of a non-enveloped virus from the family Parvoviridae (Abstract)  in a sample from a subject comprising (a) contacting said sample with a base, wherein said contacting said sample with a base comprises incubating said sample at a pH of at least 10.5; and (b) detecting a disassembled capsid polypeptide i.e. monomers of VL2  of said virus in said sample (Fig 6 C).  .  Yuan et al teach antibodies that can detect only non-assembled capsid VP2 polypeptide or can recognize both assembles and non-assembles proteins (page 549, left last paragraph).  
capsid disassembly in the presence of denaturants i.e. high pH , urea., low pH giving rise to monomers 
It would have been prima facie obvious, before the effective filing of the claimed invention, to detect a  capsid polypeptide antigen from a canine parvovirus in a sandwich immunoassay as taught in JP2008145181 wherein the sample is pre-treated with a alkaline denaturant at a pH of for example 11 as taught in Yuan et al.    
One would be motivated to do so to detect VP2 in a sample treated at high at least 10.5 as taught in Yuan  since a denaturant of  high pH can break the viral capsid to release capsid polypeptides monomers wherein denaturation can increase the reactivity of the antigen exposing linear epitopes thus sensitivity of the assay as taught in JP2008145181.  
It would have also been prima facie obvious, before the effective filing of the claimed invention, to detect a  capsid polypeptide antigen from a B19 parvovirus in a sandwich immunoassay as taught in JP2008145181 wherein the sample is pre-treated with a alkaline denaturant at a pH of for example 11 as taught in Yuan et al.    
In addition, the Board of Patent Appeals and interferences has taken the position that once an antigen has been isolated, the manufacture of antibodies against it is prima facie obvious. See Ex parte Ehrlich, 3 USPQ 2d 1011 (PTO Bd. Pat. APP. & Int. 1987), Ex parte Sugimoto, 14 USPQ 2d 1312 (PTO Bd. Pat. APp. & Int. 1990).
One of ordinary skill in the art at the time the invention was made would have been motivated to manufacture antibodies that specifically bind the disassembled B19  VP2 polypeptide under denaturing conditions as taught in Yuan et al.  because the Board of Patent Appeals and interferences has taken the position that once an antigen has been isolated, the manufacture of antibodies against it is prima facie obvious, and because said antibodies would enable one to further characterize the polypeptide of Dahl et al. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for manufacturing antibodies that specifically bind the disassembled monomers polypeptide of the B19  capsid  because generating antibodies to a known polypeptide is routine in the art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results. 
Conclusion
All other objections and rejections recited in the Office Action of 9/2/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641